{ ¶ 30} While I agree with the majority opinion with respect to the first assignment of error, I write to separately concur in judgment only because I believe that the second assignment of error is moot in light of the analysis of the first assignment of error. Hunger will get a new sentencing hearing pursuant to State v. Foster,5 and, therefore, errors, if any, committed by the trial court during the first sentencing hearing will be corrected.6 Hunger will be able to challenge anew the trial court's findings made at the subsequent sentencing hearing.
5 State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, at ¶ 104.
6 Id. at ¶ 104-105.